Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments 
Applicant's arguments filed 06/16/2022, have been fully considered, and they are persuasive. Therefore, the previous rejection has been withdrawn.

Allowable Subject Matter
Claims 1 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 1, “boarding detection circuitry configured to detect boarding of a person in the vehicle compartment of the vehicle being parked, wherein upon detection of the boarding of the person in the vehicle compartment by the boarding detection circuitry, the controller controls the aircraft to take off from the vehicle, controls the camera to photograph a periphery of the vehicle, and controls an image captured by the camera to be transmitted to the communicator, where the closest prior art is Ozeki et al (JP 2016138853 A) and Cha (US 2013/0120130 A1). 
Ozeki et al. is directed towards a navigation device 2 detects a status of own machine or the status of a vehicle mounted with own machine by a cooperation control unit 220, and determines whether the status of the detected own machine or the status of the vehicle mounted with own machine is in the prescribed status of forming and transmitting the request to the flying body 3. When the cooperation control unit 220 determines that the status of detected own machine or the status of a vehicle mounted with own machine is in the prescribed status of forming and transmitting a request to the flying body 3, the request to the flying body is formed according to the prescribed status and transmitted to the flying body, see abstract. 
And, Cha et al, which is in the same field of endeavor, discloses an apparatus mounted on a vehicle to protect a passenger using a graphic light projection includes a first detection unit configured to detect an opening of a vehicle door, a second detection unit configured to detect a boarding of a boarding person or an alighting of an alighting person, a side step driving unit configured to drive an intelligent side step, a light projection unit configured to project a boarding protection light or an alighting protection light, and a control unit configured to control the side step driving unit to pull out the intelligent side step set within the vehicle when the first detection unit detects the opening of the vehicle door and configured to control the light projection unit to project the alighting protection light when the second detection unit detects the alighting of the alighting person, see abstract.
However, both prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486